DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  
Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the phrase "in some examples" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purposes the limitation is not considered part of applicant’s claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200041793 A1 to Kadono et al.
Regarding Claim 1.  Kadono discloses a head-mounted device, comprising: a frame configured to be worn about a head of a user of the head-mounted device (See at least Fig. 4B frame 10); a controllable dimming assembly physically coupled to the frame in a manner so as to be positioned between an eye of the user and an environment of the user when the head-mounted device is worn by the user (See Fig. 4A and 4N dimming apparatuses 700), wherein the controllable dimming assembly is configured to exhibit levels of opacity that vary from a first level of opacity to a second level of opacity as a function of location on the controllable dimming assembly (See at least para 181); and control circuitry electrically coupled to the controllable dimming assembly, wherein the control circuitry is configured to apply one or more electrical signals to the controllable dimming assembly to adjust one or both of the first and second levels of opacity (para 78 and para 187).
Regarding Claim 2.  Kadono further discloses the controllable dimming assembly is configured to exhibit the first level of opacity at a first location on the controllable dimming assembly, and levels of opacity that vary as a function of distance from first location on the controllable dimming assembly (See at least para 181 and Fig. 5B).
Regarding Claim 3.  Kadono further discloses the controllable dimming assembly is  configured to exhibit the second level of opacity at a second location on the controllable dimming assembly, the second location being different from the first location (See at least para 181 and Fig. 5B). 
Regarding Claim 4.  Kadono further discloses the first location corresponds to a set of one or more points along at least a portion of an outer perimeter of the controllable dimming assembly (See at least para 181 and Fig. 5B).
Regarding Claim 5.  Kadono further discloses the second location corresponds to a set of one or more points along at least a portion of an outer perimeter of the controllable dimming assembly (See at least para 181 and Fig. 5B).
Regarding Claim 6.  Kadono further discloses the first location corresponds to a location within an inner region of the controllable dimming assembly (See at least para 181 and Fig. 5B).
Regarding Claim 7.  Kadono further discloses the location within the inner region of the controllable dimming assembly corresponds to a center of the controllable dimming assembly (See at least para 181 and Fig. 5B).
Regarding Claim 8.  Kadono further discloses the first level of opacity represents a global minimum level of opacity and the second level of opacity represents a global maximum level of opacity (See at least para 181 and Fig. 5B).
Regarding Claim 9.  Kadono further discloses the controllable dimming assembly is configured to exhibit levels of opacity that vary linearly, exponentially, or logarithmically as a function of location on the controllable dimming assembly (See at least para 96 and para 181 and Fig. 5B).
Regarding Claim 10.  Kadono further discloses the controllable dimming assembly is configured such that the first level of opacity and the second level of opacity vary based on a level of voltage of one or more electrical signals applied as input to the controllable dimming assembly (See at least para 96).
Regarding Claim 11.  Kadono further discloses the controllable dimming assembly is configured such that the first level of opacity and the second level of opacity change at different rates as the level of voltage changes (See at least para 96).
Regarding Claim 17.  Kadono further discloses the control circuitry comprises a one or more of a voltage divider network, conductors, a processor, and a power supply (see para 98).
Regarding Claim 18.  Kadono further discloses the controllable dimming assembly is physically coupled to the frame in a manner so as to be positioned between both eyes of the user and an environment of the user when the head-mounted device is worn by the user (See Fig. 4B).
Regarding Claim 19.  Kadono further discloses the control circuitry is further configured to receive input from one or more data sources, and wherein the control circuitry is configured to apply one or more electrical signals to the controllable dimming assembly to adjust at least one of the first and second levels of opacity based on input received from the one or more data sources (See at least para 242).
Regarding Claim 20.  Kadono further discloses the one or more data sources comprise one or more sensing devices, user interface components, display system components, network-accessible resources, and a combination thereof (See para 242). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kadono as applied to claim 1 in view of US 20180341132 A1 to Suzuki.
Regarding Claim 12.  As stated above, Kadono discloses all the limitations of base claim 1.
Kadono does not specifically disclose that the controllable dimming assembly comprises: first and second polarizers; first and second electrode assemblies disposed between the first and second polarizers; and a liquid crystal layer disposed between the first and second electrode assemblies.
However, Suzuki discloses a controllable dimming assembly comprising: first and second polarizers (Fig. 4 Polarizers PL1 and PL2); first and second electrode assemblies disposed between the first and second polarizers (Fig. 4 electrodes CE1 and PE1); and a liquid crystal layer disposed between the first and second electrode assemblies (Fig. 4 liquid crystal LC1), as the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the controllable dimming assembly comprises: first and second polarizers; first and second electrode assemblies disposed between the first and second polarizers; and a liquid crystal layer disposed between the first and second electrode assemblies.
Regarding Claim 13.  Kadono further discloses the control circuitry is electrically coupled to the first and second electrode assemblies and configured to apply one or more electrical signals to the controllable dimming assembly to produce an electric field between the first and second electrode assemblies (See at least para 96 and para 258).
Regarding Claim 14.  Suzuki further discloses at least one of the first and second polarizers is configured to impart spatially-varying degrees of polarization to light passing therethrough (See para 36-40).
Regarding Claim 15.  Kadono further discloses the controllable dimming assembly is configured to produce an electric field exhibiting spatially-varying levels of electric field strength between the first and second electrode assemblies to produce the electric field between the first and second electrode assemblies (See at least para 96 and para 258).
Regarding Claim 16.  Kadono further discloses one or both of the first and second electrode assemblies are configured such that one or more properties thereof are spatially-varying (See at least para 96 and para 258).  In some examples, the one or more properties comprise a thickness, resistance, conductance, orientation, composition, or a combination thereof.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871